DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-12) in the reply filed on 08/18/22 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/18/22.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 12 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In claim 12 at lines 1-3 the limitation recites “device is sized having a width such that the respective ends of the device extend to at least the medial cortex of each respective femur of a patient”. This limitation cannot be satisfied without the inclusion of the human organism, or the medial cortex or femur, therefore, applicant is claiming the medial cortex and femur as part of the invention. Instead, applicant should use “adapted to” or “configured to” language to overcome the 101 rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 1 at line 3is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 2-12 are rejected as indefinite for depending upon an indefinite claim.
Claim 6 is rejected as indefinite for the recitation of “the measurement indicators of the first scale are scaled at 15% magnification” in lines 1-2.  However, this is considered indefinite since there is no recitation as to what the magnification is in relation too.  Applicant’s specification in Para. [0027] recites that the scale should be magnified at 15%.  However, thee specification as originally written does not disclose any information as to what the scale size normally would be therefore, it is unclear what 15% magnification of the scale would entail.
Claim 7 is rejected as indefinite for depending upon an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 8, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mangan (US Patent D616316S) in view of Hu (Patent Pub. 20140304997A1) and Doret et al (US Patent 3775853).
Mangan discloses a device capable of being used as an anatomical measurement device.  Specifically in regards to claim 1,  Mangan discloses a device (Fig. 1-8) having a base extending along a length from a first end to a second end, the base including a branch at each of the first end and the second end, wherein the branches extend from the base substantially perpendicular to the length of the base, and wherein each branch includes a first scale of measurement indicators (As can be seen in Fig. 1 below, the measurement device of Mangan has a first and second branch extending from the first and second ends of the base wherein the first branch has a first scale and as shown in Fig. 2 of the reference the second branch also has a scale.  Fig. 6 of the reference demonstrates that each of the branches can be placed perpendicularly to the base.) (Fig. 1 below and Fig. 1-8).  However, Mangan is silent as to a protractor attached to the base or a handle being on the base.


    PNG
    media_image1.png
    588
    952
    media_image1.png
    Greyscale

Figure 1: Mangan disclosing the features of the measurement device.

Hu discloses a device capable of being used as an anatomical measurement device.  Specifically in regards to claim 1,  Doret discloses a base (body of 10) having a first and second end (end with 103 and end with 30), and a handle (40) extending from a first side (side oppose scale 102) of the base (body of 10) (Fig. 1; Para. [0016]-[0022]). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the base of Mangan to have a handle as disclosed in Hu in order to provide a means to hold the ruler and press it against the site to hold it in place (Para. [0022]).  However, the combination is still silent as to the protractor.
Doret discloses a device capable of being used as an anatomical measurement device.  Specifically in regards to claim 1,  Doret discloses a base (6) having a first and second end, and a protractor arm (10 and 8) adjustably secured to the base (6), the protractor arm (10 and 8) extending from a second side (21) of the base (6) opposite the first side (side having edge 17), wherein the protractor arm (10 and 8) includes a second scale of measurement indicators (scale shown on 10), and wherein the device is configured such that the protractor arm (10 and 8) may (i) translate along at least a portion of the length of the base (6), (ii) rotate relative to the base (6), and (iii) remain fixed in position relative to the base (6) (The device of Doret is composed of a ruler 6 having a slot created by edges 16,17 into which a protractor 10 and second ruler 8 are attached.  The protractor 10 is adjustable secured by means of nut 32, pin 30, and bolt 34, see Fig. 4, which can allow the protractor to be adjusted along ruler 6.) (Fig. 1-4; and Col. 1 line 43 to Col. 2 line 32).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the base of Mangan to have a slot and a protractor as disclosed in Doret in order to provide an easily portable instrument for laying down straight lines, circles, angles, and which is simple to manufacture and inexpensive (Col. 1 lines 19-21,30-31).
In regards to claim 2-3, Mangan in view of Hu and Doret recite an measurement device as recited above however, they are silent as to an opening extending in the base or wherein the protractor has a knob.  Doret further discloses wherein the base (6) includes an opening (slot created by 16,17) extending along at least a portion of the length of the base (6); and wherein the protractor arm (10 and 8) is adjustably secured to the base with a knob (32,30,34) (The device of Doret is composed of a ruler 6 having a slot created by edges 16,17 into which a protractor 10 and second ruler 8 are attached.  The protractor 10 is adjustable secured by means of nut 32, pin 30, and bolt 34, see Fig. 4, which can allow the protractor to be adjusted along ruler 6.) (Fig. 1-4; and Col. 1 line 43 to Col. 2 line 32).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the base of Mangan to have a slot and a protractor as disclosed in Doret in order to provide an easily portable instrument for laying down straight lines, circles, angles, and which is simple to manufacture and inexpensive (Col. 1 lines 19-21,30-31).
In regards to claim 5, Mangan discloses wherein the second side of the base includes a third scale of measurement indicators (Fig. 1 above). 
In regards to claim 8, Mangan in view of Hu and Doret recite an measurement device as recited above however, they are silent as to an opening extending in the base or wherein the protractor has a knob.  Hu further discloses wherein the handle (40) extends from the base (body of 10) at an angle between 20 to 135 degrees relative to a plane that includes the first and second sides of the base (As can be seen in Fig. 1, the handle appears to extend perpendicularly to the body of the ruler 10) (Fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the base of Mangan to have a handle as disclosed in Hu in order to provide a means to hold the ruler and press it against the site to hold it in place (Para. [0022]).  
In regards to claim 11, Mangan discloses wherein each of the branches includes a respective protrusion along a height of the respective branch (Fig. 1 above).
In regards to claim 12, Mangan discloses wherein the device is sized having a width such that the respective ends of the device extend to at least the medial cortex of each respective femur of a patient (Applicant’s limitation intends to limit the size of the device based on the size of the patients anatomy therefore, this claim is being interpreted as an intended use claim.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The device of Mangan is fully capable of being manufactured to meet the requirements of the user.) (Fig. 1 above).


Claim(s) 1-4, 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al (US Patent 2332347) in view of Hu and Doret.
Schaefer discloses a device capable of being used as an anatomical measurement device.  Specifically in regards to claim 1,  Schaefer discloses a device (Fig. 1-8) having a base extending along a length from a first end to a second end (ends having 14), the base including a branch (14) at each of the first end and the second end, wherein the branches (14) extend from the base substantially perpendicular to the length of the base (1), and wherein each branch (14) includes a first scale of measurement indicators (19) (As can be seen in Fig. 1, the device has a beam 1 with an arm 14 at each end that has graduations 19 thereon.) (Fig. 1-8; Col. 1 line 48 to Col. 2 line 50).  However, Schaefer is silent as to a protractor attached to the base or a handle being on the base.
Hu discloses a device capable of being used as an anatomical measurement device.  Specifically in regards to claim 1,  Doret discloses a base (1) having a first and second end (end with 103 and end with 30), and a handle (40) extending from a first side (side oppose scale 102) of the base (body of 10) (Fig. 1; Para. [0016]-[0022]). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the base of Schaefer to have a handle as disclosed in Hu in order to provide a means to hold the ruler and press it against the site to hold it in place (Para. [0022]).  However, the combination is still silent as to the protractor.
Doret discloses a device capable of being used as an anatomical measurement device.  Specifically in regards to claim 1,  Doret discloses a base (6) having a first and second end, and a protractor arm (10 and 8) adjustably secured to the base (6), the protractor arm (10 and 8) extending from a second side (21) of the base (6) opposite the first side (side having edge 17), wherein the protractor arm (10 and 8) includes a second scale of measurement indicators (scale shown on 10), and wherein the device is configured such that the protractor arm (10 and 8) may (i) translate along at least a portion of the length of the base (6), (ii) rotate relative to the base (6), and (iii) remain fixed in position relative to the base (6) (The device of Doret is composed of a ruler 6 having a slot created by edges 16,17 into which a protractor 10 and second ruler 8 are attached.  The protractor 10 is adjustable secured by means of nut 32, pin 30, and bolt 34, see Fig. 4, which can allow the protractor to be adjusted along ruler 6.) (Fig. 1-4; and Col. 1 line 43 to Col. 2 line 32).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the base of Schaefer to have a slot and a protractor as disclosed in Doret in order to provide an easily portable instrument for laying down straight lines, circles, angles, and which is simple to manufacture and inexpensive (Col. 1 lines 19-21,30-31).
In regards to claim 2-3, Schaefer in view of Hu and Doret recite an measurement device as recited above however, they are silent as to an opening extending in the base or wherein the protractor has a knob.  Doret further discloses wherein the base (6) includes an opening (slot created by 16,17) extending along at least a portion of the length of the base (6); and wherein the protractor arm (10 and 8) is adjustably secured to the base with a knob (32,30,34) (The device of Doret is composed of a ruler 6 having a slot created by edges 16,17 into which a protractor 10 and second ruler 8 are attached.  The protractor 10 is adjustable secured by means of nut 32, pin 30, and bolt 34, see Fig. 4, which can allow the protractor to be adjusted along ruler 6.) (Fig. 1-4; and Col. 1 line 43 to Col. 2 line 32).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the base of Schaefer to have a slot and a protractor as disclosed in Doret in order to provide an easily portable instrument for laying down straight lines, circles, angles, and which is simple to manufacture and inexpensive (Col. 1 lines 19-21,30-31).
In regards to claim 4, Schaefer discloses wherein the branches (14) extend from the second side of the base (As can be seen in Fig. 1, the branches extend from the side opposite the scale and are perpendicular to the base.) (Fig. 1).
In regards to claim 8, Schaefer in view of Hu and Doret recite an measurement device as recited above however, they are silent as to an opening extending in the base or wherein the protractor has a knob.  Hu further discloses wherein the handle (40) extends from the base (body of 10) at an angle between 20 to 135 degrees relative to a plane that includes the first and second sides of the base (As can be seen in Fig. 1, the handle appears to extend perpendicularly to the body of the ruler 10) (Fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the base of Schaefer to have a handle as disclosed in Hu in order to provide a means to hold the ruler and press it against the site to hold it in place (Para. [0022]).  
In regards to claim 12, Schaefer discloses wherein the device is sized having a width such that the respective ends of the device extend to at least the medial cortex of each respective femur of a patient (Applicant’s limitation intends to limit the size of the device based on the size of the patients anatomy therefore, this claim is being interpreted as an intended use claim.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The device of Schaefer is fully capable of being manufactured to meet the requirements of the user.) (Fig. 1 above).

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mangan in view of Hu and Doret as applied to claim 1 above, and further in view of Miller (US Patent 3604118).
Mangan in view of Hu and Doret recite an measurement device as recited above comprising a base with a handle and two branches each having a scale and a protractor arm having a second scale.  However, the combination is silent as to the device being composed of a plastic materiel or being transparent.
Miller discloses a device capable of being used as an anatomical measurement device.  Specifically in regards to claim 9-10,  Miller discloses a measuring device (Fig. 1) wherein the device is constructed of a plastic material, or wherein the device is transparent (Miller discloses wherein the instrument is composed of a transparent plastic material.) (Fig. 1; and Col. 2 lines 70-75 and claim 1).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the device of Mangan to be composed of a transparent plastic material as disclosed in Miller in order to provide a means to allow the device while still being able to visualize the surface upon which it is placed.  

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer in view of Hu and Doret as applied to claim 1 above, and further in view of Miller (US Patent 3604118).
Schaefer in view of Hu and Doret recite an measurement device as recited above comprising a base with a handle and two branches each having a scale and a protractor arm having a second scale.  However, the combination is silent as to the device being composed of a plastic materiel or being transparent.
Miller discloses a device capable of being used as an anatomical measurement device.  Specifically in regards to claim 9-10,  Miller discloses a measuring device (Fig. 1) wherein the device is constructed of a plastic material, or wherein the device is transparent (Miller discloses wherein the instrument is composed of a transparent plastic material.) (Fig. 1; and Col. 2 lines 70-75 and claim 1).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the device of Schaefer to be composed of a transparent plastic material as disclosed in Miller in order to provide a means to allow the device while still being able to visualize the surface upon which it is placed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775